DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I claims in the reply filed on 1-14-2022 is acknowledged.  The traversal is on the ground(s) that there is not undue burden.  This is not found persuasive because the search for the method is different in that it does not include a search for a coil feeder, guide arm, coil exchanger, coil mover and flattening rollers and the method search includes a search for car part body forming methods.
The requirement is still deemed proper and is therefore made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steudle et al. (6,691,544) in view of Runyan (2014/0202225).  Stuedle discloses a rotatable coil feeder (10,12,14,16,18; Fig. 1) for supplying a sheet of metal (W) to a processing line (col. 5, lines 23-25), the coiler feeder includes a coil mount (68,72), a rotation driver (mandrel motor; col. 7, lines 51-55 and threader roll 30) and a guide arm (110,112) disposed around the coil which is horizontal and vertically extending (col. 7, lines 57-61) and having an arm driver (116) that drives guide arm part (112) which surrounds the coil to allow a guide arm roller (114) to contact the coil (C) for guiding the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steudle in view of Runyan and further in view of Ranney (3,461,703).  Steudle in view of Runyan teaches a board centerer since Runyan teaches that a board (sheared blank) centerer (134) is configured for centering and clamping the sheared blank on a transferrer conveyor (128).  Steudle does not disclose that the coil feeder includes a fixed lower guide and a rotational upper guide.  Ranney teaches a fixed lower guide (shelf 146) and a rotational upper guide (roller 130) for moving a sheet (B) from a coil (C) to a coil mover (70,72).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the coil feeder of Stedule to include the fixed and rotational guide of Ranney in order to press the sheet between a fixed guide and rotational guide to positively move the sheet to the coil mover with pressure from above and below for guiding the sheet as is known in the coil feeding art.



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 2 and 3.  Claims 5-10 would be allowable as they depend from allowable claim 4.  The prior art of record does not disclose an articulated robot disposed around a plurality of loaders, the articulated robot handling a board (blank) cut to a unit size by the shearer wherein the transferrer is located adjacent to the articulated robot and supplies the board downstream, including the limitations of base claim 1 and intervening claims 2 and 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725